Citation Nr: 0104914	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 407	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 2, 1973 to May 
17, 1973.  This matter is before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Salt Lake City, Utah.  In that determination, the RO denied 
the claim seeking service connection for a depressive 
disorder with memory impairment, a personality disorder, 
and/or schizophrenia.  The appellant disagreed and this 
appeal ensued.  He filed a timely notice of disagreement in 
August 1999.  The RO issued a statement of the case in August 
1999.  The appellant perfected his appeal in January 2000, 
when his substantive appeal was received.

REMAND

Service medical records demonstrate that, in April 1973, 
after approximately one month of active service, the 
appellant was found to have an inadequate personality.  After 
his active service, there are no medical records for the 
appellant until 1998. 

The record does not reflect an adequate medical opinion 
regarding the relationship between the appellant's in-service 
inadequate personality diagnosis and his current psychiatric 
problems.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must 
establish... the existence of a disability [and] connection 
between the veteran's service and disability...").  Thus, it 
is necessary to REMAND the case to determine the nature and 
etiology of any psychiatric disorder. 

The case is REMANDED for the following development:

1. The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his mental 
illness.  The claims file must be made 
available to the physician and a copy 
of this REMAND must be made available 
to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
claimed disability should be obtained, 
and all the necessary tests and 
studies should be conducted.  The 
report of examination should contain a 
detailed account of all the 
manifestations of the claimed 
disability found at present.  The 
examiner should be asked to determine, 
based on a thorough review of the 
claims file and the examination 
results, whether the appellant has a 
psychiatric disability.  If the 
appellant is found to have a 
psychiatric  disability, the 
psychiatrist should opine whether it 
is related to his period of military 
service.  The psychiatrist should also 
comment on the significance, if any, 
of the symptomatology reported in 
April 1973.  A  report of the 
examination should then be associated 
with the claims file.

2. The RO should review the record to 
ensure it is in compliance with the 
Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take 
appropriate action to ensure its 
completion.

3. When the aforementioned development 
has been completed, the RO should 
review the record to ensure it is in 
compliance with the REMAND.  If not, 
the RO should undertake remedial 
action before returning the claim to 
the claim to the Board. See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1968).

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


